          Case 7:20-cr-00015-DC Document 41 Filed 09/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND / ODESSA DIVISION

  UNITED STATES OF AMERICA                     §
                                               §
  v.                                           §     CASE NO.: 7:20-CR-00015-DC
                                               §
  JOHNNY ESPINOSA                              §

                                   NOTICE OF APPEAL

       Notice is hereby given that pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742,

defendant, JOHNNY ESPINOSA, hereby appeals to the United States Court of Appeals for the

Fifth Circuit from the judgment of conviction and sentence in this case, which judgment was

pronounced on September 4, 2020, and entered on the docket on the same day.



                                                   Respectfully submitted,
                                                   /s/Michael L. King
                                                   Michael L. King
                                                   King Law, P.C.
                                                   814 Main Street, Ste B
                                                   Lubbock, TX 79401
                                                   (806) 478-1322 (tel)
                                                   (806) 478-1320 (fax)
                                                   Michael@KingCriminalDefense.com
                                                   Texas Bar No. 24049082

                                                   Attorney for Defendant




NOTICE OF APPEAL
          Case 7:20-cr-00015-DC Document 41 Filed 09/08/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Michael L. King, certify that on September 8, 2020, this document was filed through
the Electronic Case Filing (“ECF”) System which will cause a copy of the document to be
delivered to the Assistant United States Attorney assigned to this case.


                                                 /s/Michael L. King
                                                 Michael L. King
                                                 Attorney for Defendant




NOTICE OF APPEAL
